       Case 2:21-cv-02036-HLT-JPO Document 1 Filed 01/22/21 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 CHAD ROGGENKAMP,                              )
 individually and on behalf of all others      )
 similarly situated,                           )
                                               )
                Plaintiff,                     )    Case No.
                                               )
        v.                                     )
                                               )
 BOLD TRANSPORTATION, INC.,                    )
                                               )
 Service Instructions:

 Registered Agent:
 Merritt Bold
 2330 State Line Rd
 Kansas City, Kansas 66103
               Defendant.

                                            COMPLAINT

       Plaintiff Chad Roggenkamp worked for Defendant as a Yard Hostler, also known as a

“Yard Hostler.” At all relevant times herein, Defendant classified Roggenkamp and other Yard

Hostlers as an exempt employee under the Fair Labor Standards Act (FLSA), meaning that

Roggenkamp was not eligible to receive overtime compensation under Defendant’s uniform

compensation plan. As alleged herein, Defendant improperly classified Roggenkamp and other

Yard Hostler’s as exempt employees, and Defendant improperly withheld overtime compensation

from Roggenkamp and all other Yard Hostlers. Roggenkamp brings this case on behalf of himself

and all other similarly situated Yard Hostlers employed by Defendant and seeks unpaid overtime

compensation.

       In support of his Amended Complaint, Roggenkamp respectfully submits the following:




                                                1
       Case 2:21-cv-02036-HLT-JPO Document 1 Filed 01/22/21 Page 2 of 8




                                           PARTIES

       1.      Plaintiff Chad Roggenkamp is a resident of Franklin County, Kansas. Defendant

presently employees Roggenkamp as a Yard Hostler and has since 2019. Roggenkamp worked at

Defendant’s location in Kansas City, Kansas and at all relevant times herein, was paid on an hourly

basis. Roggenkamp’s Consent to Become a Party Plaintiff is attached as Exhibit A.

       2.      Defendant Bold Transportation. (“Bold” or “Defendant”) provides transportation

services, such as over-the-road trucking, intermodal service, drayage service, logistics and

warehousing in the Kansas City metropolitan area. The Defendant may be served via its registered

agent, notated in the caption above.

                                JURISDICTION AND VENUE

       3.      This Court has original federal question jurisdiction under 28 U.S.C. § 1331

for the claim brought under the FLSA, 29 U.S.C. §§ 201, et seq.

       4.      The venue is proper in this Court pursuant to 28 U.S.C. § 1391(b), inasmuch as

Defendant has its offices, conducts business, and can be found in this judicial district, and the

causes of action set forth herein have arisen and occurred in part in this judicial district. Venue

is also proper under 29 U.S.C. §1132(e)(2) because the Defendant has substantial business

contacts within the state of Kansas.

                                  FACTUAL ALLEGATIONS

       5.      Defendant Bold is a Kansas for-profit corporation.

       6.      At all relevant times, Defendant has been and continues to be an “employer”

engaged in interstate “commerce” and/or in the production of “goods” for “commerce” within the

meaning of the FLSA, 29 U.S.C. § 203. At all relevant times, Defendant has employed, and/or




                                                2
       Case 2:21-cv-02036-HLT-JPO Document 1 Filed 01/22/21 Page 3 of 8




continues to employ, “employee[s],” including Plaintiff and all similarly situated employees. At

all relevant times, Defendant has had gross operating revenues in excess of $500,000.00.

       7.     By way of overview, a Yard Hostlers operate a “hostler tractor,” which is connected

to freight trailers to transport the trailers from a staging area to loading docks at Defendant’s

facility. These duties are all performed on the private property of Defendant. Yard Hostlers do

not maintain a Commercial Driver’s License, do not transport goods in interstate commerce, and

do not load, help drive, or service tractor trailers in interstate commerce. Many Yard Hostlers,

including Roggenkamp, do not operate as drivers, driver’s helpers, loaders, or mechanics.

       8.     All Yard Hostlers are similarly situated in that they do not operate as a driver,

driver’s helper, loader or mechanic and are all subject to Defendant’s uniform policy and

practice that designated and/or treated them as exempt employees. Accordingly, all Yard Hostlers

perform work without overtime compensation.

       9.     Because Defendant’s Yard Hostlers do not satisfy the criteria for exempt

employees, Defendant should classify them as non-exempt employees, thereby making them

eligible for overtime compensation when they work in excess of forty hours per week. See, e.g.

Gordon’s Transports, Inc. v. Walling, 162 F.2d 203 (1947); Billingslea v. Southern Freight, Inc.,

699 F. Supp. 2d 1369 (N.D. Ga., 2010). In this respect, the Defendant’s Yard Hostlers are

misclassified for compensation purposes.

       10.    Defendants pay Yard Hostlers on an hourly basis. Upon information and

belief, Defendant does not pay its Yard Hostlers for all hours worked, because in

each paycheck, Yard Hostlers’ hours are rounded to a whole number.

       11.    Defendant pays its Yard Hostlers on a weekly basis. Throughout the relevant

period, Plaintiff regularly worked in excess of 40 hours per week, but he was not compensated at



                                               3
       Case 2:21-cv-02036-HLT-JPO Document 1 Filed 01/22/21 Page 4 of 8




a rate of at least one- and one-half times her regular rate for hours worked in excess of 40 in a

workweek.

       12.     Moreover, Plaintiff and other Yard Hostlers regularly receive nondiscretionary

bonuses. Those wages are, likewise, not included in Plaintiffs’ regular rate of pay in determining

the amount of overtime compensation due to said employees.

       13.     In light of Defendant’s failure to accurately record time worked by all Yard

Hostlers, Defendant fails to provide accurate wage statements to all Yard Hostlers.

       14.     Roggenkamp and others similarly situated typically worked between 50 – 70 hours

per week.

       15.     Roggenkamp and others similarly situated were not paid one- and one-half times

their regular rate of pay for all hours worked in excess of 40 in a workweek.

       16.     Because Defendant misclassified Roggenkamp as an exempt employee and he

worked in excess of forty hours per week, Roggenkamp is entitled to overtime compensation.

       17.     Upon information and belief, other Yard Hostlers employed by Defendant also are

entitled to overtime compensation because Defendant improperly classified them as exempt

employees and they worked in excess of forty hours per week.

       18.     The same unlawful practices and procedures described above affect all Yard

Hostlers (who do not operate as a driver, driver’s helper, loader or mechanic) working for

Defendant.




                                                4
        Case 2:21-cv-02036-HLT-JPO Document 1 Filed 01/22/21 Page 5 of 8




                                            COUNT I
                           Violation of the Fair Labor Standards Act
              (Brought by Plaintiff and the Proposed Collective Against Defendant)

        19.      Plaintiff incorporates by reference the foregoing paragraphs of this Complaint.

        20.      During the relevant period, Plaintiff did not operate as a driver, driver’s helper,

loader or mechanic. Defendant employs other Yard Hostlers who, like Plaintiff, do not operate as

a driver, driver’s helper, loader or mechanic.

        21.      Defendant classifies Yard Hostlers as exempt employees under the FLSA. Thus,

Defendant does not pay Yard Hostlers overtime compensation.

        22.      But Plaintiff and other Yard Hostlers do not perform jobs that would place them

under any of the FLSA’s exemptions from overtime compensation. For example, Plaintiff and

other Yard Hostlers do not operate as a drivers, driver’s helpers, loaders or mechanics. In this

respect, Defendant misclassifies their Yard Hostlers.

        23.      All similarly situated Yard Hostlers working for Defendant are similarly situated in

that they all perform essentially the same respective job functions and do not operate as a drivers,

driver’s helpers, loaders or mechanics.

        24.      All similarly situated Yard Hostlers are similarly situated in that they are a l l

subject to D e f e n d a n t ’ s same compensation policy, plan, or procedure that requires them

to perform work and/or requires them to be present at work without paying them overtime.

This denies the s i m i l a r l y s i t u a t e d Y a r d H o s t l e r s their overtime compensation.

        25.      Defendant’s policy and practice of classifying similarly situated Yard Hostlers as

exempt employees and denying them overtime compensation violates the FLSA.

        26.      Plaintiff brings this Complaint as a collective action pursuant to 29 U.S.C. § 216(b)

of the FLSA on behalf of:



                                                       5
       Case 2:21-cv-02036-HLT-JPO Document 1 Filed 01/22/21 Page 6 of 8




               All persons nationwide who were, are or will be employed by
               Defendant as Yard Hostlers who do not operate as a driver, driver’s
               helper, loader or mechanic from January 22, 2018 to the present,
               plus periods of tolling, who have not been compensated at one and
               one-half times the regular rate of pay for all services performed in
               excess of forty hours per week.

       27.     This claim is being brought and maintained as an “opt-in” collective action pursuant

to 29 U.S.C. § 216(b) of the FLSA for all claims asserted by Plaintiff because his claims are

similar to the claims of the similarly situated Yard Hostlers.

       28.     The number and identity of other similarly situated Yard Hostlers yet to opt-in

and consent to be party plaintiffs may be determined from Defendant’s records, and potential class

members may easily and quickly be notified of the pendency of this action.

       29.     Defendant failed to compensate Plaintiff and the similarly situated Yard Hostlers at

a rate of not less than one and one-half times the regular rate of pay for work performed in excess

of forty hours in a work week, and therefore, D e f e n d a n t h a s violated, and continues

to violate, the FLSA, 29 U.S.C. § 201, et seq., including 29 U.S.C. § 207(a)(1).

       30.     The foregoing conduct, as alleged herein, constitutes a willful violation of the

FLSA within the meaning of 29 U.S.C. § 255(a).

       31.     Plaintiff, on behalf of himself and all similarly situated employees of Defendant,

seeks damages in the amount of all respective unpaid overtime compensations at a rate of one and

one-half times the regular rate of pay for work performed in excess of forty hours in a work

week, plus liquidated damages, as provided by the FLSA, 29 U.S.C. § 216(b), and such other

legal and equitable relief as the Court deems just and proper.

       32.     Plaintiff, on behalf of himself and all similarly situated employees of Defendant

who compose the similarly situated Yard Hostlers, seek recovery of all attorneys’ fees, costs, and

expenses of this action, to be paid by Defendant, as provided by the FLSA, 29 U.S.C. § 216(b).

                                                  6
        Case 2:21-cv-02036-HLT-JPO Document 1 Filed 01/22/21 Page 7 of 8




                                    PRAYER FOR RELIEF

        WHEREFORE, concerning Plaintiff’s Count I for Defendant’s alleged violation of the

FLSA, Plaintiff prays for relief as follows:

        1.      Designation of this action as a collective action on behalf of the Yard Hostlers and

prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to all putative representative action

plaintiffs (the FLSA opt-in class), apprising them of the pendency of this action and permitting

them to assert timely FLSA claims in this action by filing individual consents to join pursuant

to 29 U.S.C. § 216(b);

        2.      Designation of Plaintiff Roggenkamp as Representative Plaintiff of the Yard

Hostlers;

        3.      Designation of undersigned counsel as the attorneys representing the putative

collective action Plaintiffs;

        4.      A declaration that Defendant are financially responsible for notifying Yard

Hostlers of their alleged wage and hour violations;

        5.      A declaratory judgment that the practices complained of herein are unlawful under

the FLSA;

        6.      An award of damages for overtime compensation due for Plaintiff and the Yard

Hostlers, including liquidated damages, to be paid by Defendant; and/or

        7.      Pre-judgment and post-judgment interest, as provided by law;

        8.      Costs and expenses of this action incurred herein, including reasonable attorneys’

fees and expert fees.




                                                 7
Case 2:21-cv-02036-HLT-JPO Document 1 Filed 01/22/21 Page 8 of 8




                             THE HODGSON LAW FIRM, LLC
                             /s/ Mike Hodgson
                             Mike Hodgson             KS. No. 21331
                             3609 SW Pryor Road
                             Lee’s Summit, MO 64082
                             Tel: 816.600.0117
                             mike@thehodgsonlawfirm.com

                             HKM EMPLOYMENT ATTORNEYS LLP

                             /s/ John J. Ziegelmeyer III
                             John J. Ziegelmeyer III     KS No. 23003
                             Brad K. Thoenen             KS No. 24479
                             1501 Westport Road
                             Kansas City, Missouri 64111
                             Tel: 816.875.3332
                             jziegelmeyer@hkm.com
                             bthoenen@hkm.com
                             www.hkm.com
                             ATTORNEYS FOR PLAINTIFF




                               8
